People v Cook (2020 NY Slip Op 02364)





People v Cook


2020 NY Slip Op 02364


Decided on April 23, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 23, 2020

Acosta, P.J., Richter, Manzanet-Daniels, Gische, Kapnick, JJ.


11402 2847/13

[*1]The People of the State of New York, Respondent,
vLaShawn Cook, Defendant-Appellant.


Christina A. Swarns, Office of The Appellate Defender, New York (Stephen Chu of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Felicia A. Yancey of counsel), for respondent.

Judgment, Supreme Court, Bronx County (John W. Carter, J.), rendered January 5, 2016, convicting defendant, after a jury trial, of robbery in the second and third degrees, unlawful imprisonment in the first degree, grand larceny in the fourth degree and criminal possession of a controlled substance in the seventh degree, and sentencing her, as a second felony offender, to an aggregate term of eight years, unanimously modified, on the law, to the extent of vacating the third-degree robbery conviction and dismissing that count, and as a matter of discretion in the interest of justice, to the extent of reducing the sentence on the second-degree robbery conviction to five years, and otherwise affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury's credibility determinations, including its evaluation of inconsistencies in the complainant's testimony. Defendant's acquittal of another charge does not warrant a different conclusion (see People v Rayam, 94 NY2d 557 [2000]).
As the People concede, the third-degree robbery count should be dismissed as a lesser included offense.
We find the sentence excessive to the extent indicated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 23, 2020
CLERK